FILED
                              NOT FOR PUBLICATION                             DEC 22 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 FAUSTINO ISALAS ESTRADA,                         No. 06-72426

               Petitioner,                        Agency No. A098-177-347

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Faustino Isalas Estrada, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion to continue proceedings.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to continue and review de novo claims of due process

violations. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per

curiam). We deny the petition for review.

       The agency did not abuse its discretion in denying Isalas Estrada’s motion to

continue because Isalas Estrada did not establish good cause and because the IJ

granted Isalas Estrada the only relief for which he was eligible. See 8 C.F.R.

§ 1003.29 (an IJ “may grant a motion for continuance for good cause shown”);

Baires v. INS, 856 F.2d 89, 92-93 (9th Cir. 1988).

       It follows that Isalas Estrada’s due process claim fails. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice for a due process

violation).

       PETITION FOR REVIEW DENIED.




LA/Research                                2                                     06-72426